MEMORANDUM **
Omar Vizcarra-Camacho appeals from his 51-month sentence and conviction by Jury trial for one count of conspiracy to import marijuana in violation of 21 U.S.C. §§ 952 & 960. Vizcarra-Camacho’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. VizcarraCamacho did not file a pro se supplemental brief.
Counsel has raised the potential issue of whether the district court erred by applying a four-level upward adjustment for a leadership role. We agree with counsel’s conclusion that the issue is without merit because the record shows that: VizcarraCamacho recruited over one-hundred drivers to smuggle marijuana across the boarder, Vizcarra-Camacho was responsible for paying the smugglers, and instructed them on how to carry out their tasks. See U.S.S.G. § 3B1.1 cmt. note 3 (stating that a leader organizer enhancement may be appropriate where a defendant exercises decision making authority, recruits accomplices, and otherwise exercises control over others); United States v. Berry, 258 F.3d 971, 977-78 (9th Cir.2001).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no further issues. Accordingly we GRANT counsel’s motion to withdraw, and AFFIRM the conviction and sentence.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.